Title: From Benjamin Franklin to ———, [13 December 1757]
From: Franklin, Benjamin
To: ——


Both the date and the addressee of this letter have been subjects of much difference of opinion. Each of the three surviving manuscript versions bears a different date line. That on the draft, in Franklin’s hand, has been heavily scratched out, probably long after the letter was written, by someone other than Franklin. Sparks (Works, x, 281), Bigelow (Works, ix, 296), and Smyth (Writings, ix, 520) all read the obliterated line “Phila. July 3, 1786.” Though this is a plausible reading, it is far from certain; the place could be Passy, the day perhaps the 13th; the year is illegible, but could possibly be 1751, 1757, 1761, 1767, 1781, or 1787. The original date line also seems to have been written over and changed before it was finally crossed out. The copy in Temple Franklin’s hand which his grandfather sent to Ezra Stiles in 1790 has the date line “London, May 7, 1758,” in what appears to be Franklin’s hand in old age. The figure “8” also seems to have been written over and changed at some time. Finally, the French copy, in the hand of a clerk Franklin employed frequently during his years in France (1776–1785), bears the date line printed here. Though these contradictions cannot be resolved satisfactorily, the editors have used the French date line since it is the least ambiguous and is on the earliest known manuscript other than the draft, where it is not certainly decipherable.
Though Thomas Paine has often been designated the recipient of this letter (e.g., by Sparks and Bigelow), this is most unlikely if the present editors are correct in the date assigned here; Paine was then a youth of twenty, doubtless unknown to Franklin. The copy sent to Ezra Stiles in 1790 is marked “To Mr. J.H.,” probably in Franklin’s hand, suggesting Joseph Huey (above, IV, 503–6) as the recipient. But the religious position of the person now addressed and that of Huey, as reflected in Franklin’s earlier letter, seem strongly opposed. Franklin could have written the initials “J.H.” on the copy of this letter by mistake instead of on that of the Huey letter he sent Stiles in 1790. The editors have not been able to identify any particular “infidel” who might have sent Franklin a manuscript in 1757, nor have they located any particular tract which might be evidence that his advice against publication was disregarded.
  
Dear Sir
[Cravenstreet, Dec. 13. 1757]
I have read your Manuscrit with some Attention. By the Arguments it contains against the Doctrine of a particular Providence, tho’ you allow a general Providence, you strike at the Foundation of all Religion: For without the Belief of a Providence that takes Cognizance of, guards and guides and may favour particular Persons, there is no Motive to Worship a Deity, to fear its Displeasure, or to pray for its Protection. I will not enter into any Discussion of your Principles, tho’ you seem to desire it; At present I shall only give you my Opinion that tho’ your Reasonings are subtle, and may prevail with some Readers, you will not succeed so as to change the general Sentiments of Mankind on that Subject, and the Consequence of printing this Piece will be a great deal of Odium drawn upon your self, Mischief to you and no Benefit to others. He that spits against the Wind, spits in his own Face. But were you to succeed, do you imagine any Good would be done by it? You yourself may find it easy to live a virtuous Life without the Assistance afforded by Religion; you having a clear Perception of the Advantages of Virtue and the Disadvantages of Vice, and possessing a Strength of Resolution sufficient to enable you to resist common Temptations. But think how great a Proportion of Mankind consists of weak and ignorant Men and Women, and of inexperienc’d and inconsiderate Youth of both Sexes, who have need of the Motives of Religion to restrain them from Vice, to support their Virtue, and retain them in the Practice of it till it becomes habitual, which is the great Point for its Security; And perhaps you are indebted to her originally that is to your Religious Education, for the Habits of Virtue upon which you now justly value yourself. You might easily display your excellent Talents of reasoning on a less hazardous Subject, and thereby obtain Rank with our most distinguish’d Authors. For among us, it is not necessary, as among the Hottentots that a Youth to be receiv’d into the Company of Men, should prove his Manhood by beating his Mother. I would advise you therefore not to attempt unchaining the Tyger, but to burn this Piece before it is seen by any other Person, whereby you will save yourself a great deal of Mortification from the Enemies it may raise against you, and perhaps a good deal of Regret and Repentance. If Men are so wicked as we now see them with Religion what would they be if without it? I intend this Letter itself as a Proof of my Friendship and therefore add no Professions of it, but subscribe simply Yours
B.F.
 Endorsed: Rough of Letter dissuading — from publishing his Piece
